                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

CHARLES RAYBINE                                      CIVIL ACTION NO. 19-cv-1514

VERSUS                                               JUDGE FOOTE

EVEREST NATIONAL INSURANCE CO., ET                   MAGISTRATE JUDGE HORNSBY
AL


                                MEMORANDUM ORDER

Introduction

       Charles Raybine (“Plaintiff”) filed this civil action in state court to complain of

damages he sustained in an automobile accident. Defendants Robert Carr (“Carr”),

Trucore Energy, LLC (“Trucore”), and Everest National Insurance Company (“Everest”)

removed the case to federal court based on an assertion of diversity jurisdiction, which puts

the burden on the removing defendants to set forth specific allegations that show complete

diversity of citizenship of the parties and an amount in controversy over $75,000. Some

of the jurisdictional facts are adequately alleged (e.g., the citizenship of Trucore and Robert

Carr), but others require more information if the defendants are to meet their burden.

Citizenship of the Parties

       The notice of removal states that Everest is “a foreign/out-of-state insurer and has

its principal place of business in Liberty Corner, New Jersey.” The notice does not allege

Everest’s type of entity. If it is a corporation, it is deemed to be a citizen of both (1) the

state in which it was incorporated and (2) the state where it has its principal place of

business. 28 U.S.C. § 1332(c)(1). To establish diversity jurisdiction, a complaint or notice
of removal must set forth “with specificity” a corporate party’s state of incorporation and

its principal place of business. “Where the plaintiff [or removing party] fails to state the

place of incorporation or the principal place of business of a corporate party, the pleadings

are inadequate to establish diversity.” Joiner v. Diamond M Drilling Co., 677 F.2d 1035,

1039 (5th Cir. 1982). If Everest is a corporation, the removing defendants will need to file

an amended notice of removal that alleges its state of incorporation.            If it is an

unincorporated entity, such as an LLC, its citizenship will need to be alleged in accordance

with the rules set forth in cases such as Rodidaco, Inc. v. Chesapeake Energy Louisiana

Corp. 2018 WL 3551525 (W.D. La. 2018).

       The notice of removal also states that USAA is “a foreign insurance company

authorized to do and doing business in the State of Louisiana. . . .” The notice does not

allege USAA’s type of entity or the state(s) in which it is deemed to be a citizen. The

amended notice of removal must set forth USAA’s citizenship information in accordance

with the rules outlined above.

       The notice of removal states that Plaintiff is “a resident of the State of Louisiana,

and is therefore deemed to be a citizen of Louisiana.” It is domicile rather than mere

residency that decides citizenship for diversity purposes, and “an allegation of residency

alone ‘does not satisfy the requirement of an allegation of citizenship.’” Midcap Media

Finance, LLC v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019), quoting Strain v.

Harrelson Rubber Co., 742 F.2d 888, 889 (5th Cir. 1984). For the sake of clarity, the

amended notice of removal should allege whether Plaintiff is a domiciliary of Louisiana.



                                        Page 2 of 3
Amount in Controversy

        Plaintiff’s petition, consistent with Louisiana law, did not pray for a particular

amount. The notice of removal states that Plaintiff “avers that the insurance coverage

provided to Truecore Energy and Robert Carr is insufficient to satisfy the damages he seeks

to recover; therefore, plaintiff has further asserted a claim for damages against USAA as

his insured/under-insured motorist carrier.” The removing defendants assert that this claim

meets the amount in controversy requirement. However, the notice of removal does not

offer any specific allegations about the amount of the policy limits or the nature and extent

of Plaintiff’s alleged injuries and damages. The amended notice of removal should include

specific allegations to show that the threshold requirement is met in this case.

Deadline

        The deadline for filing the amended notice of removal is December 20, 2019.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of December,

2019.




                                        Page 3 of 3
